This court finds that the circuit court erred in overruling the motion of plaintiff in error to dismiss the appeal, taken by said defendant in error, from the court of common pleas to the circuit court. It is theréfore ordered, adjudged and decreed that the judgment of the circuit court be and the same is hereby reversed. And proceeding to render such judgment as the circuit court should have rendered, it is ordered and adjudged, that the motion of plaintiff in error to dismiss said appeal, be and the same is hereby sustained and said appeal is hereby dismissed.